Citation Nr: 1135179	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran's request to reopen his claim for service connection for PTSD.

The Veteran testified before the undersigned at a December 2008 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

This matter was remanded in February 2009.

This claim had previously been adjudicated on the basis whether new and material evidence had been received to reopen the claim for service connection for PTSD.  The RO had denied service connection for PTSD and schizophrenia with depression in unappealed rating decisions issued in February and May 2006.  Following the Board's last remand, VA adopted new regulations pertaining to service connection for PTSD based on fear of hostile military or terrorist action.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); see Ervin v. Shinseki, 24 Vet. App. 318 (2011) (holding that these amendments are liberalizing).  Where a new law or regulation creates a new factual basis for adjudicating the claim, it is adjudicated de novo without the requirement for new and material evidence to reopen the claim.  Pelegrini v. Principi, 18 Vet App 112 (2004).  The Board will readjudicate the claim on appeal as a new claim without the requirement that new and material evidence be received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Evidence obtained since the last remand shows that in April 2009, the Veteran underwent psychiatric testing for VA.  The testing was interpreted as suggesting that he was experiencing significant symptoms of PTSD, and combat exposure was noted.  The clinician added; however, that there were findings indicative of malingering and that he might not be accurately reporting his symptoms.  The clinician went on; however to note that the Veteran was experiencing some degree of PTSD symptoms, but that he might be exaggerating these symptoms.  The clinician did not diagnose PTSD, but provided diagnoses of mood disorder and substance abuse and noted "combat history" as a stressor.

It is not clear from this report whether the Veteran met the criteria for a diagnosis of PTSD or whether the mood disorder is the result, at least in part, of combat.  (The Veteran has reported participation in combat and at one point the RO found that the Veteran was shown to have participated in combat).  An examination is required, especially in light of the amended regulations referred to above.

The Veteran was awarded Social Security Administration (SSA) benefits in March 2009 due to various physical disabilities.  A review of the exhibit list attached to the March 2009 SSA decision reveals that the Veteran underwent a psychiatric assessment; this record is not contained in the claims file.  These records are potentially pertinent to the claims of entitlement on appeal.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records are may assist the Veteran in substantiating the instant claim, as the clinical evidence or record does not contain a diagnosis of PTSD, and must therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all medical records associated with the Veteran's award of SSA benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  After completion of the development listed above, the RO/AMC should afford the Veteran a VA psychiatric examination to determine whether any current acquired psychiatric disorder including PTSD is related to active duty service.  

This examination must be performed by a VA psychologist or psychiatrist in order to comply with regulatory requirements.  The claims file including a copy of this remand must be made available to and be reviewed by the examiner.  The examiner should indicate such review in the examination report or in an addendum.

If PTSD is diagnosed, the examiner should specify the stressors supporting the diagnosis.  If PTSD is not demonstrated currently, the examiner should opine as to whether the Veteran met the criteria for that diagnosis at any time since April 2007.

The examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder is related to or had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.


3.  The RO/AMC should review the addendum or examination report to insure that it contains all findings and opinions sought in this remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

